 

--------------------------------------------------------------------------------

 
 EXHIBIT 10.1

--------------------------------------------------------------------------------


____________________________________________________________________________________________________________________________________________________________
 
CONTAINER PURCHASE AGREEMENT


Dated as of September 27, 2006




By and among


PLM EQUIPMENT GROWTH FUND VI LIQUIDATING TRUST,


PLM EQUIPMENT GROWTH & INCOME FUND VII LIQUIDATING TRUST, and


PROFESSIONAL LEASE MANAGEMENT INCOME FUND I, L.L.C.,
a Delaware limited liability company,


collectively as “Seller”,




PLM FINANCIAL SERVICES, INC., a Delaware corporation,






and


CAB CONTAINER PARTNERS,
a California general partnership,


as “Buyer”
 
______________________________________________________________________________
______________________________________________________________________________





 
 
 
 
 
 

--------------------------------------------------------------------------------


 

 TABLE OF CONTENTS
                                                

       Page          1.    DEFINITIONS  1          2.    SALE AND PURCHASE OF
THE CONTAINERS  2          3.    CONSIDERATION FOR THE SALE; ADJUSTMENTS TO
PURCHASE PRICE; REVENUE ALLOCATIONS.  2    3.01  Consideration  3    3.02
 Purchase Price Adjustment  3    3.03  Allocation of Revenues  3          4.  
 CLOSING  4          5.    REPRESENTATIONS AND WARRANTIES OF SELLER  4    5.01
 Existence, Power and Authority.  4    5.02  Authorization.  4    5.03  No
Conflict.  5    5.04  Consents.  5    5.05  Legal Proceedings.  5    5.06  Lease
Agreements.  5    5.07  Title.  5    5.08  Compliance with Laws and Regulations.
 6    5.09  Revenue Distributions.  6    5.10  Remarketing Arrangements;
Bargain-Purchase Options.  6    5.11  Notices.  6    5.12  Full Disclosure.  6  
       6.    REPRESENTATIONS AND WARRANTIES OF BUYER.  6    6.01  Existence,
Power and Authority.  6    6.02  Authorization.  6    6.03  No Conflict.  7  
 6.04  sents.  7    6.05  Legal Proceedings.  7    6.06  Compliance with Laws
and Regulations.  7          7.    COVENANTS.  7    7.01  Closing.  7    7.02
  Sales Tax.  7          8.    CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER
TO CLOSE.  7    8.01  Representations, Warranties and Covenants.  8    8.02  No
Change in Applicable Law.  8    8.03  Delivery of Documents  8    8.04
 Consents.  9    8.05  Satisfaction of Statutory and Regulatory Requirements  9
   8.06  No Litigation  9          9.     CONDITIONS PRECEDENT TO THE OBLIGATION
OF SELLER TO CLOSE.  9    9.01  Representations, Warranties and Covenants  9  
 9.02  Delivery of Funds and Documents.  9    9.03  Satisfaction of Statutory
and Regulatory Requirements.  9    9.04  No Litigation.  9

 
 
-i-

--------------------------------------------------------------------------------


 
 
 
 
 TABLE OF CONTENTS
       (Continued)
 Page          10.    DISCLAIMER OF WARRANTIES BY SELLER  10          11.  
 SURVIVAL OF REPRESENTATIONS AND WARRANTIES  10          12.    FURTHER
ASSURANCES; POST-CLOSING NOTICES  10          13.     EXPENSES.  10          14.
    BROKERS’ FEES.  10          15.     NOTICES.  11          16.    WAIVERS AND
AMENDMENTS; NON-CONTRACTUAL REMEDIES; PRESERVATION OF REMEDIES.  11          17.
    GOVERNING LAW.  12          18.    BINDING EFFECT; ASSIGNMENT  12        
 19.    COUNTERPARTS.  12          20.    SEVERABILITY.  12          21.  
 INDEMNITIES.  12          22.    HEADINGS; TABLE OF CONTENTS  14            
 EXHIBITS                LIST OF CONTAINERS  A              FORM OF BILL OF SALE
 B

 
 
-ii-

--------------------------------------------------------------------------------




 


CONTAINER PURCHASE AGREEMENT




This CONTAINER PURCHASE AGREEMENT is entered into as of September 27, 2006, by
and among:
 

·  
PLM FINANCIAL SERVICES, INC., a Delaware corporation (“FSI”), and

 

·  
PLM EQUIPMENT GROWTH FUND VI LIQUIDATING TRUST (as successor in interest to PLM
Equipment Growth Fund VI, a California limited partnership), PLM EQUIPMENT
GROWTH & INCOME FUND VII LIQUIDATING TRUST (as successor in interest to PLM
Equipment Growth & Income Fund VII, a California limited partnership), and
PROFESSIONAL LEASE MANAGEMENT INCOME FUND I, L.L.C., a Delaware limited
liability company (referred to hereinafter individually and collectively as
“Seller”), and

 

·  
CAB CONTAINER PARTNERS, a California general partnership (“Buyer”), all of the
general partners of which are shown on the signature pages hereto.

 
Recitals


A. Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller,
certain marine cargo shipping containers owned by Seller as more particularly
described on Exhibit A attached hereto (the “Containers”), all upon and subject
to the terms and conditions of this Agreement.
 
B. FSI is the Trustee of PLM Equipment Growth Fund VI Liquidating Trust and PLM
Equipment Growth & Income Fund VII Liquidating Trust. FSI is the manager of
Professional Lease Management Income Fund I, L.L.C. (“PLMI Fund”). PLMI Fund
intends to transfer all of its assets and liabilities on or about September 30,
2006 to a liquidating trust to be known as “Professional Lease Management Income
Fund I Liquidating Trust” (“PLMI Trust”) of which FSI will be the Trustee.
 
C. The Containers are under lease by third party container lessees under
equipment leases arranged on behalf of Seller by Cronos Capital Corporation or
one of its affiliates pursuant to the Lease Agreements (as defined herein).
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein contained, Seller, FSI, and Buyer agree as
follows:
 
1.  Definitions.
 
For all purposes of this Agreement, the following terms shall have the following
meanings:
 
“Bill of Sale” means a bill of sale substantially in the form attached hereto as
Exhibit B.
 
-1-

--------------------------------------------------------------------------------


“Business Day” means any day except a Saturday, Sunday, or other day on which
banks in New York are authorized by law to close.
 
“Cronos” means Cronos Capital Corp., a California corporation and Cronos
Containers Limited, an English company.
 
“Closing” means the closing of the sale and purchase of the Containers
contemplated by this Agreement.
 
“Closing Date” means the date on which the Closing shall occur as fixed pursuant
to Section 4.
 
“Containers” means each of the cargo containers described on Exhibit A hereto,
together with any and all appliances, parts, instruments, appurtenances,
accessories and other equipment and components of whatever nature which may from
time to time be incorporated or installed in or attached to any thereof and
which become the property of the owner thereof under any applicable agreement or
law.
 
“Cronos Guaranties” means each guaranty of The Cronos Group, a Luxembourg
corporation described on Exhibit “B” attached hereto, relating to obligations of
Cronos under the Lease Agreements.
 
“Effective Date” means October 1, 2006.
 
“Lease Agreements” means each of the Equipment Lease Agreements between Seller
(or successor in interest to FSI) and Cronos described on Exhibit “B” attached
hereto, and each other agreement supplemental thereto, all as relating to the
utilization of the Containers.
 
“Net Revenues” means all revenues payable to the owner of the Containers
periodically in arrears based upon the utilization of such Containers
(including, without limitation, rental cash flows, sales proceeds and casualty
proceeds), net of expenses of operation and management fees allocated to such
Containers, all such revenues and expenses to be determined on an accrual basis
and not a cash basis of accounting.
 
“Seller” is defined in the preamble to this Agreement, and shall include PLMI
Trust if prior to the Closing PLMI Fund has assigned and transferred to PLMI
Trust all of PLMI Fund’s right, title and interest in and to the Containers
theretofor owned by PLMI Fund and each Lease Agreement(s) to which it is a
party.
 
2.  Sale and Purchase of the Containers.
 
On the Closing Date, for the consideration provided in Section 3 and subject to
the terms and conditions set forth herein, (i) Seller shall sell to Buyer the
Containers, and shall assign, transfer and convey to Buyer all of its right,
title and interest relating thereto and under the Lease Agreements from and
after the Effective Date; and (ii) Buyer shall purchase the Containers from
Seller and assume all obligations under the Lease Agreements first arising from
and after the Effective Date.
 
3.  Consideration for the Sale; Adjustments to Purchase Price; Revenue
Allocations.
 
-2-

--------------------------------------------------------------------------------


3.01  Consideration.
 
In consideration for the sale of the Containers as contemplated in Section 2,
Buyer shall, at the Closing, deliver to Seller by wire transfer of immediately
available funds the sum of $22,311,386.00 (the “Purchase Price”), as such sum
may be reduced based in the difference between the number of Containers reported
by Cronos on or about September 30, 2006 (by type and pool) prior to the
Closing, and the number of Containers shown on Exhibit “A” hereto, plus interest
on such sum (as may have been so reduced) at the daily rate of 0.019178 per cent
from and including October 1, 2006, and to but not including the Closing Date.
Any such reduction shall be calculated in the manner described in Section 3.02.
 
3.02  Purchase Price Adjustment. 
 
(a)  The parties acknowledge that the stated Purchase Price has been determined
based on an assumption that the portfolio of Containers being purchased
hereunder consists of (i) a certain number of 20-foot and 40-foot dry van
containers and 40-foot high cube containers shown on Exhibit “A” hereto,
comprising (as of September 18, 2006) 20,910.7 Container Equivalent Units
(“CEUs”) assigned an allocated unit price as set forth on Exhibit “A”, and (ii)
423 refrigerated containers assigned allocated unit price as set forth on
Exhibit “A”. Such assumption is based upon a report prepared by Cronos prior to
Closing as to container inventory as of September 18, 2006, and will be updated
prior to Closing with the report from Cronos on or about September 30, 2006
(referred to in Section 3.01 above). If the actual number of Containers of any
type sold by Seller to Buyer differs from the number and type of Containers
listed on Exhibit “A” hereto (as updated at Closing by the September 30 report),
then and in such event Seller or Buyer, as the case may be, shall either (i) in
case the actual number is lower, Seller shall refund the per unit amount of any
overpayment of the Purchase Price to Buyer within five (5) business days after
Buyer and/or Seller becomes aware of the shortfall, or (ii) in case the actual
number is higher, Buyer shall pay the additional purchase price per Container as
applicable pursuant to Exhibit “A” also within five (5) business days after
Buyer and/or Seller becomes aware of the overage. Upon the return of any
overpayment or payment of any shortfall, as called for herein, Seller or Buyer,
as the case may be, shall be entitled to all casualty payments and sale proceeds
attributable to any casualty loss or sale of a Container reported as part of a
shortfall or overage hereunder. A party shall be deemed aware of a shortfall or
overage in the number of Containers actually purchased hereunder when Cronos
provides notice(s) thereof
 
3.03  Allocation of Revenues.
 
(a)  The parties further acknowledge that the Purchase Price has been determined
based on an agreement that all Net Revenues of the Containers accrued for the
quarter-annual periods October 1 through December 31, 2006, are for the sole
account of Buyer. Accordingly, all Net Revenues accrued for all periods prior to
October 1, 2006, shall be for the account of and belong to Seller, and all Net
Revenues accrued for all periods commencing on and after October 1, 2006, shall
be for the account of and belong to Buyer.
 
(b)  Except as otherwise provided in this Section 3.03, (i) if Seller shall at
any time receive any distribution, payment or other amount in respect of a
Container acquired by Buyer which has become, or which may become, due and
payable with respect to any period of time commencing on or after October 1,
2006, or which may arise from any act, event or circumstance which occurred
after that date, then Seller agrees to hold such amount in trust for the benefit
of the Buyer and promptly to deliver said amount to Buyer at Closing, if
received on or before the Closing, or promptly after receipt if received by
Seller after the Closing; and (ii) if Buyer shall receive any distribution,
payment or other amount which was due and payable with respect to any period of
time prior to October 1, 2006, then Buyer agrees to hold such amount in trust
for the benefit of Seller and promptly to deliver said amount to Seller. If
Cronos determines for any period ended prior to October 1, 2006, that Seller has
received pursuant to the Lease Agreements an excess distribution or otherwise
owes Cronos any amount for any period (any such excess or debt being referred to
as a “Deficiency”), and Cronos asserts against or attempts to collect from Buyer
any such Deficiency, through offset or otherwise, then Seller shall, upon demand
by Buyer, pay such Deficiency to Cronos or reimburse Buyer if and to the extent
such Deficiency is paid by or assessed against Buyer. Buyer has no obligation to
pay any such Deficiency, and agrees to notify Seller of any such demand by
Cronos prior to paying the same, if it should elect to do so.
-3-

--------------------------------------------------------------------------------


 
4.  Closing.
 
The Closing shall take place at the offices of ____________________________, on
October 2, 2006, or at such other date, time and place as Seller and Buyer shall
mutually agree. Immediately upon the Closing, Seller shall be deemed to have
delivered the Containers to Buyer and Buyer shall be deemed to have accepted the
Containers from Seller without any further action on the part of Buyer or
Seller.
 
5.  Representations and Warranties of Seller.
 
Each of FSI and Seller represents and warrants to Buyer as follows:
 
5.01  Existence, Power and Authority.
 
PLMI Fund is a limited liability company, duly organized and validly existing
under the laws of Delaware, and has all requisite company authority to enter
into this Agreement, the Bill of Sale, and to consummate the transactions
contemplated hereby and thereby. Each of PLM Equipment Growth Fund VI
Liquidating Trust and PLM Equipment Growth & Income Fund VII Liquidating Trust
is a trust governed under the laws of Delaware, and of which FSI is the sole
trustee. FSI is a corporation validly existing and in good standing under the
laws of California, and as the trustee of both PLM Equipment Growth Fund VI
Liquidating Trust and PLM Equipment Growth & Income Fund VII Liquidating Trust
has the power and authority to bind each such Seller to this Agreement by
execution hereof on its behalf. IF PLMI Trust is a Seller, then as of the
Closing it is a trust formed under the laws of Delaware, and FSI as its sole
trustee has the authority to execute and deliver the Bill of Sale on its behalf,
and to consummate the transactions contemplated hereby and thereby.
 
5.02  Authorization.
 
The execution and delivery of this Agreement and the Bill of Sale by Seller, and
the performance by Seller hereunder and thereunder, have been duly authorized by
all requisite trust or corporate action and proceedings of Seller and FSI, and
in accordance with applicable provisions of their organizational documents or
applicable law. This Agreement has been duly executed and delivered by Seller,
and this Agreement is, and the Bill of Sale when executed and delivered will be,
the legal, valid and binding obligations of Seller, enforceable against Seller
in accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency or similar laws from time to time
in effect which affect creditors’ rights generally.
 
-4-

--------------------------------------------------------------------------------


5.03  No Conflict.
 
Neither the execution and delivery of this Agreement and the Bill of Sale by
Seller, nor the performance by it hereunder or thereunder, will (i) violate,
conflict with or constitute a default under any provision of such Seller’s trust
agreement or other organizational or charter documents, (ii) conflict with or
result in a breach of any indenture or other agreement to which Seller is a
party or by which it or its properties are bound, (iii) violate any judgment,
order, injunction, decree or award of any court, administrative agency or
governmental body against, or binding upon, it or its properties, or
(iv) constitute a violation by Seller of any law or regulation applicable to it
or its properties, except in any case where such violation would not have a
material adverse affect on the financial condition of Seller or its ability to
perform its obligations under this Agreement.
 
5.04  Consents.
 
The execution, delivery and performance by Seller of, and the consummation of
the transactions contemplated by this Agreement and the Bill of Sale do not
require (i) any approval or notice to or consent of any person, or any holder of
any indebtedness or obligation of any of Seller or any other party to any
agreement binding on the Seller, or (ii) any notice to or filing or recording
with, or any consent or approval of, any governmental body.
 
5.05  Legal Proceedings.
 
There are no actions, suits or proceedings pending, or to the knowledge of
Seller or FSI, threatened, against Seller or the Containers before any court,
arbitrator, administrative or governmental body that, if adversely determined,
would hinder or prevent Seller’s ability to carry out the transactions
contemplated by this Agreement or the Bill of Sale or affect the right, title or
interest of Seller in the Containers, and, to their knowledge, there is no basis
for any such suits or proceedings.
 
5.06  Lease Agreements.
 
Effective as of the Closing Date, other than the Lease Agreements, there are no
agreements, letters, certificates or other documents of any kind, relating to
the Containers created by or through Seller which are binding on Buyer or which
create a lien, charge, security interest or other encumbrance in or on the
Containers or any part thereof after the Closing. No event has occurred and is
continuing on the part of Seller which constitutes an event of default by it
under any of the Lease Agreements, or which would constitute such an event with
the giving of notice or the lapse of time, or both. To the knowledge of Seller,
no event has occurred and is continuing on the part of Cronos which constitutes
an event of default by Cronos under any of the Lease Agreements, or which would
constitute such an event with the giving of notice or the lapse of time, or
both. As to Seller, each of the Lease Agreements remains in full force and
effect. To Seller’s knowledge, there are no set-offs, defenses or counterclaims
available against amounts owed to Seller in respect of the operation of the
Containers prior to the Effective Date. No prepayment of rent or prepayment of
casualty value under the Lease Agreements has been made by Cronos or any other
party for any period subsequent to the Effective Date.
 
5.07  Title.
 
Seller is the lawful and rightful sole owner of the Containers and has good
right and title to sell the same to Buyer. Seller holds, and on the Closing Date
will hold, title to its Containers free and clear of all liens, charges,
security interests, or other encumbrances created by or through Seller other
than the use and possessory interests of Cronos under the Lease Agreements and
of lessees in the ordinary course of business.  Seller has not previously
assigned any rights, title or interests of Seller in the Containers to be
conveyed to Buyer pursuant hereto.
 
-5-

--------------------------------------------------------------------------------


5.08  Compliance with Laws and Regulations.
 
The sale of the Containers by Seller will not violate any provision of any
applicable laws, orders or regulations.
 
5.09  Revenue Distributions.
 
Seller shall be entitled to all Net Revenues earned (on an accrual basis) as
called for under the Lease Agreements for all periods prior to October 1, 2006.
Seller has not directly or indirectly received any prepayment or distribution of
Net Revenues or other distributions (including casualty payments) for any period
on or after October 1, 2006.  Seller has no liability under the Lease Agreements
for any operating deficit balances relating to periods prior to the Effective
Date, and there are no accrued deficits which could be offset against Net
Revenues allocable to Buyer hereunder.
 
5.10  Remarketing Arrangements; Bargain-Purchase Options.
 
Except as expressly provided in each of the Lease Agreements and as shown on
Schedule 5.10 attached hereto, the Containers are not subject to any
remarketing, residual sharing or similar agreement which would be binding upon
or enforceable against Buyer or, following the sale of such Containers to Buyer
hereunder, against the Containers or against the proceeds of any sale, leasing
or other disposition of the Containers; and neither Cronos nor any other lessee
of the Containers has an option to purchase any Containers.
 
5.11  Notices.
 
Seller will immediately provide to Buyer any notice received from Cronos,
including without limitation notice that any of the Containers has sustained an
event of loss, and any notice received from Cronos or any other party delivered
under any Lease Agreement.
 
5.12  Full Disclosure.
 
None of the representations or warranties made by Seller in this Agreement as of
the date such representations and warranties are made or deemed made, and none
of the statements contained in any exhibit, report, statement or certificate
furnished by or on behalf of Seller in connection with the Containers (including
offering and disclosure materials delivered by or on behalf of Seller to
Purchaser or its representatives prior to the execution of this Agreement,
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.
 
6.  Representations and Warranties of Buyer.
 
Buyer represents and warrants to Seller, as of the date hereof, as follows:
 
6.01  Existence, Power and Authority.
 
Buyer is a general partnership duly formed and validly existing under the laws
of California, and has the power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby and thereby.
 
6.02  Authorization.
 
The execution and delivery by Buyer of this Agreement, and the performance by
Buyer hereunder and thereunder, have been duly authorized by all requisite
company action and proceedings of Buyer. This Agreement has been duly executed
and delivered by Buyer, and this Agreement is the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws from time to time in effect which affect creditors’
rights generally. Buyer has, and as of the Closing Date shall have, the
requisite financial ability or third party financing commitment to enable it to
pay the Purchase Price hereunder.
 
-6-

--------------------------------------------------------------------------------


6.03  No Conflict.
 
Neither the execution and delivery of this Agreement by Buyer, nor the
performance by Buyer hereunder, will (i) violate, conflict with or constitute a
default under any provision of Buyer’s partnership agreement, (ii) conflict with
or result in a breach of any indenture or other material agreement to which
Buyer is a party or by which Buyer or its properties are bound, (iii) violate
any judgment, order, injunction, decree or award of any court, administrative
agency or governmental body against, or binding upon, Buyer or its properties,
or (iv) constitute a violation by Buyer of any law or regulation applicable to
Buyer or its properties.
 
6.04  Consents.
 
The execution, delivery and performance by Buyer of this Agreement do not
require (i) the approval or consent of or notice to any person, or any holder of
any indebtedness or obligation of Buyer or any other party to any agreement
binding on the Buyer, or (ii) any notice to or filing or recording with, or any
consent or approval of, any governmental body.
 
6.05  Legal Proceedings.
 
There are no actions, suits or proceedings pending, or to the knowledge of
Buyer, threatened, against Buyer that, if adversely determined, would materially
hinder or prevent Buyer’s ability to carry out the transactions contemplated by
this Agreement, and, to their knowledge, there is no basis for any such suits or
proceedings.
 
6.06  Compliance with Laws and Regulations.
 
The purchase of the Containers by Buyer will not violate any applicable laws,
orders or regulations.
 
7.  Covenants.
 
7.01  Closing.
 
Each of the parties shall use all reasonable efforts to fulfill or obtain the
fulfillment of conditions set forth herein as they relate to such party on or
prior to the Closing.
 
7.02  Sales Tax.
 
The parties acknowledge that the Containers are being transferred by Seller to
Buyer with the intention that they remain leased by Buyer to Cronos for sublease
to third party container lessees for use in interstate and foreign commerce
under Cronos’ management supervision, and not used by Buyer. Accordingly, it is
the expectation of the parties that the transfer contemplated by this Agreement
shall be exempt from state and local sales, use, transfer or similar taxes. If,
however, any such sales, use, transfer or similar tax is imposed by any state or
local authority on the transfer of the Containers as contemplated herein, other
than taxes based on income of Buyer, Seller shall bear and be responsible for
the payment of the amount of such tax. Upon receipt of notice of any such tax or
imposition, the party receiving the notice shall promptly provide a copy to all
other parties. Any party may, at its own cost and expense, commence and
participate in a contest of the validity, applicability or amount of any such
tax or other imposition.
 
8.  Conditions Precedent to the Obligation of Buyer to Close.
 
The obligation of Buyer to purchase the Containers pursuant to this Agreement is
subject to the fulfillment on or prior to the Closing of the following
conditions, any one or more of which may be waived by it; provided, however,
that, to the extent that a condition waived would constitute a breach of a
provision of this Agreement, the waiver of such condition shall, in addition,
constitute a waiver of the breach of such provision:
 
-7-

--------------------------------------------------------------------------------


 
8.01  Representations, Warranties and Covenants.
 
The representations and warranties of each of FSI and Seller contained in this
Agreement shall be true in all material respects on and as of the Closing with
the same force and effect as though made on and as of such Closing. Each of FSI
and Seller shall have performed and complied with all covenants and agreements
required by this Agreement and the Lease Agreements to be performed or complied
with by it on or prior to the Closing.
 
8.02  No Change in Applicable Law.
 
No change shall have occurred after the date of execution and delivery of this
Agreement in applicable law or regulations or interpretations thereof by
appropriate regulatory authorities which, in the opinion of Buyer or its
counsel, would make it illegal for Buyer to perform fully its obligations
hereunder.
 
8.03  Delivery of Documents.
 
The following documents shall have been delivered to Buyer:
 
(a)  A report from Cronos showing the number of Containers, by pool and type,
that are subject to the Lease Agreements as of September 30, 2006;
 
(b)  a Bill of Sale for the Containers being sold by Seller on the Closing Date
(in the form of Exhibit “C” attached hereto), executed by such Seller;
 
(c)  an Assignment and Assumption Agreement with Buyer executed by Seller (in
the form of Exhibit “D”), assigning to Buyer Seller’s rights under the Lease
Agreements and Guaranties;
 
(d)  an Estoppel Agreement executed by Cronos (in the form of Exhibit “E”),
acknowledging and consenting to Seller’s assignment and Buyer’s assumption of
the Lease Agreements and providing certain representations to Buyer regarding
the Containers covered thereby;
 
(e)  a Ratification of Guaranties executed by (i) The Cronos Group (in the form
of Exhibit “F”), consenting to the assignment of the Cronos Guaranties to Buyer
and confirming that each of the Cronos Guaranties remains in effect, and (ii) by
Seller as to the Acknowledgement and Release attached thereto;
 
(f)  if prior to the Closing Date PLMI Fund has assigned and transferred to PLMI
Trust all of PLMI Fund’s right, title and interest in and to the Containers and
each Lease Agreement(s) to which it is a party, evidence of such transfer, such
as an executed bill of sale, assignment and assumption agreement between PLMI
Fund, as assignor, and PLMI Trust, as assignee, together with a complete copy of
the trust agreement of PLMI Trust;
 
(g)  documents evidencing the release of any liens, encumbrances and security
interests in the Containers, in form and substance satisfactory to Buyer; and
 
-8-

--------------------------------------------------------------------------------


 
(h)  all other agreements, instruments, certificates and other documents
reasonably requested by Buyer prior to the Closing Date to effect the
transactions contemplated by this Agreement.
 
8.04  Consents.
 
Any required consent or approval of Cronos and any other third person to the
sale and transfer of the Containers to Buyer shall have been obtained, and Buyer
shall have received evidence satisfactory to it of the same.
 
8.05  Satisfaction of Statutory and Regulatory Requirements.
 
All statutory and other legal requirements for the valid consummation of the
transactions contemplated by this Agreement shall have been fulfilled.
 
8.06  No Litigation.
 
No action or proceedings shall have been instituted nor shall any action be
threatened before any court or governmental agency, nor shall any order,
judgment or decree have been issued or proposed to be issued by any court or
governmental agency, at the time of the Closing questioning the validity or
legality of this Agreement or the transactions contemplated hereby or the
ability of the parties hereto to consummate the transactions contemplated
hereby.
 
9.  Conditions Precedent to the Obligation of Seller to Close.
 
The obligation of Seller to sell its Containers pursuant to this Agreement is
subject to the fulfillment on or prior to the Closing of the following
conditions, any one or more of which may be waived by it; provided, however,
that, to the extent that a condition waived would constitute a breach of a
provision of this Agreement, the waiver of such condition shall, in addition,
constitute a waiver of the breach of such provision:
 
9.01  Representations, Warranties and Covenants.
 
The representations and warranties of Buyer contained in the Agreement shall be
true in all material respects on and as of the Closing with the same force and
effect as though made on and as of such Closing. Buyer shall have performed and
complied with all covenants and agreements required by this Agreement to be
performed or complied with by it on or prior to the Closing.
 
9.02  Delivery of Funds and Documents.
 
The Purchase Price required by Section 3.01 (as adjusted based on the inventory
report from Cronos referred to in Section 8.03 (a) above) shall have been duly
delivered to FSI for the account of Seller; and Buyer shall have duly executed
and delivered to FSI a counterpart of the Assignment and Assumption Agreement,
and all other agreements, instruments, certificates and other documents
reasonably requested by Seller prior to the Closing Date to effect the
transactions contemplated by this Agreement.
 
9.03  Satisfaction of Statutory and Regulatory Requirements.
 
All statutory and other legal requirements for the valid consummation of the
transactions contemplated by the Agreement shall have been fulfilled.
 
9.04  No Litigation.
 
No action or proceeding shall have been instituted nor shall any governmental
action be threatened before any court or governmental agency, nor shall any
order, judgment or decree have been issued or proposed to be issued by any court
or governmental agency, at the time of the Closing questioning the validity or
legality of this Agreement or the transactions contemplated hereby or the
ability of the parties hereto to consummate the transactions contemplated
hereby.
 
-9-

--------------------------------------------------------------------------------


 
10.  Disclaimer of Warranties by Seller.
 
EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER FSI NOR SELLER SHALL BE DEEMED TO
HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, NOW OR HEREAFTER,
AS TO THE CONDITION, DESIGN, OPERATION, MAINTENANCE, VALUE, MARKETABILITY,
MERCHANTABILITY OR FITNESS FOR USE OR FOR A PARTICULAR PURPOSE OF ANY OF THE
CONTAINERS OR AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP OF ANY OF THE
CONTAINERS AND ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, DEALING
OR USAGE OF THE TRADE. Except as expressly set forth herein, each of Seller and
FSI disclaims any liability to Buyer with respect to the Containers’ condition,
including, without limitation, any liability in tort or arising from negligence,
strict liability or for loss or interruption of use, profit or business or other
consequential injury, and Buyer waives, releases, renounces and disclaims
expectation of or reliance upon any such warranty or warranties.
 
11.  Survival of Representations and Warranties.
 
All representations and warranties made herein, and the agreements set forth
herein, shall survive the Closing.
 
12.  Further Assurances; Post-Closing Notices.
 
Each of Seller and Buyer agrees to execute, acknowledge, deliver, file and
record, or cause to be executed, acknowledged, delivered, filed and recorded,
such further documents or other papers, and to do all such things and acts, as
the other parties may reasonably request in order to carry out the provisions
and purposes of this Agreement and the transactions contemplated hereby. Seller
shall send Buyer, upon its receipt thereof, all payments relating to a period
after the Effective Date, notices, communications and any other documents with
respect to the Containers which any of them receives subsequent to the Closing
Date. Without limiting the generality of the foregoing, Seller shall promptly
notify Buyer of any payment or other default of which it becomes aware with
respect to the collection or payment by Cronos of Net Revenues for the
quarter-annual period ending September 30, 2006 (whether or not the same first
becomes due and payable after that date).
 
13.  Expenses.
 
Each party shall bear its expenses incurred in connection with the preparation,
execution and performance of this Agreement and the transactions contemplated
hereby, including, without limitation, all fees and expenses of its agents,
representatives, counsel and accountants. Buyer shall bear all costs associated
with its own inspection and appraisal of the Containers prior to the Closing.
Seller shall bear all costs associated with filing and recording any necessary
termination statements, assignments, releases and terminations described in
Section 8.03(c) of this Agreement.
 
14.  Brokers’ Fees.
 
Except as disclosed by a party in writing to the other parties prior to the
Closing or disclosed herein, each of FSI and Seller (jointly and severally), on
the one hand, and Buyer, on the other, represents and warrants to the other that
neither it nor any of its affiliates have incurred any obligation or liability,
directly or indirectly, for brokerage or finders’ fees or agents’ commissions or
like payment in connection with this Agreement or the transactions contemplated
hereby, and hereby indemnifies and each holds the other harmless therefor. The
parties acknowledge that Buyer or certain of its partners have agreed to pay a
transaction fee to Stephen M. Bess in connection with the consummation of this
transaction.
 
-10-

--------------------------------------------------------------------------------


 
15.  Notices.
 
Any notice, demand, or communication required or permitted to be given by any
provision of this Agreement shall be in writing or transmitted electronically
and shall be deemed to have been duly given when received, if personally
delivered; upon confirmation of receipt (by use of “confirmation to sender” or
other means), if transmitted by telecopy or by electronic or digital
transmission method; or on the next business day after it is sent, if sent for
overnight delivery by a recognized overnight delivery service, charges prepaid,
addressed as follows:
 
If to Buyer, to:    CAB Container Partners
c/o Access Leasing Corporation
220 Juana Avenue
San Leandro, California 94577
Attention: Charles R.F. Kremer
Phone No.: (510) 849-1574
Facsimile No.: (510) 291-2927
Email: ckremer@accesslc.com
 
With a copy to :
Cypress Equipment Management Corporation III
Bayside Plaza
188 The Embarcadero, Suite 420
San Francisco, California 94105
Attention: Stephen Harwood
Phone No.: 415-281-3020
Facsimile No.: 415-281-3021


If to FSI or Seller, to:    
                 PLM Financial Services, Inc.
405 Lexington Avenue, 67th Floor
New York, NY 10174
Phone No.: 212-682-3344
Facsimile No.: 212-682-3464
Attention: Rick Brock, Chief Financial Officer
Email: rbrock@plmi.com 


Any party by notice given in accordance with this Section to the other parties
may designate another address or person for receipt of notices hereunder.


16.  Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies.
 
This Agreement may be amended, superseded, modified, supplemented or terminated,
and the terms hereof may be waived, only by written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof. No waiver on the part of any party of any
such right, power or privilege, nor any single or partial exercise of any such
right, power or privilege, shall preclude any further exercise thereof or the
exercise of any other such right, power or privilege. The rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
that any party may otherwise have at law or in equity.
 
-11-

--------------------------------------------------------------------------------


 
17.  Governing Law; Forum.
 
This Agreement will be governed by and construed under the laws of the State of
New York without regard to its conflicts or choice of law provisions. Any legal
action or proceeding with respect to this Agreement may be brought in the courts
of the State of California or of the United States for the Northern District of
California, and by execution and delivery of this Agreement, each party
consents, for itself and in respect of its property, to the non-exclusive
jurisdiction of those courts. Each party waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.
 
18.  Binding Effect; Assignment.
 
No party shall assign this Agreement to any other person without the prior
written consent of all other parties. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. No assignment of this Agreement or of any rights hereunder
shall relieve the assigning party of any of its obligations or liabilities
hereunder. This Agreement, the Bill of Sale, and the certificates, schedules,
annexes and other documents executed and delivered at or before the Closing in
connection herewith are the complete agreement of the parties regarding the
subject matter hereof and thereof and supersede all prior understandings
(written or oral), communications and agreements.
 
19.  Counterparts.
 
This Agreement may be executed by the parties in separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.
 
20.  Severability.
 
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be effective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement, and the remainder of such provision and
the remaining provisions of this Agreement shall be interpreted, to the maximum
extent possible, so as to conform to the original intent of this Agreement.
 
21.  Indemnities.
 
(a)  Buyer will indemnify and hold Seller and FSI harmless from any liability,
loss, cost or expense (“Claim”), including reasonable attorneys’ fees, which
shall result from (i) the incorrectness of any representation or breach of any
warranty of Buyer contained in this Agreement or in any other agreement,
instrument, certificate or other document delivered by Buyer pursuant hereto; or
(ii) a breach by Buyer of any of its covenants or agreements contained in this
Agreement, any other agreement, instrument, certificate or other document
delivered by Buyer in connection with the transactions contemplated by this
Agreement. Upon payment of such indemnity, Buyer shall be subrogated to the
indemnitee’s rights against any third parties respecting the Claims. Anything
contained in this Agreement to the contrary notwithstanding, Buyer shall not be
required to indemnify Seller if and to the extent Seller is indemnified and
fully compensated for its Claim by a third party.
 
-12-

--------------------------------------------------------------------------------


 
(b)  FSI and Seller jointly and severally will indemnify and hold Buyer harmless
from any Claim, including reasonable attorneys’ fees, which shall result from
(i) the incorrectness of any representation or breach of any warranty of FSI or
Seller contained in this Agreement or in any certificate or other document
delivered by FSI or Seller pursuant hereto; (ii) a breach by FSI or Seller of
any of its covenants or agreements contained in this Agreement, any other
agreement, instrument, certificate or other document delivered by FSI or Seller
in connection with the transactions contemplated by this Agreement; or (iii) any
Claim or legal proceedings with respect to any Containers (or any part thereof)
arising or relating to any period prior to and including the Closing Date,
including Claims of limited partners in Seller or other third parties based upon
or arising out of Seller’s ownership, management, disposition or sale of the
Containers. Upon payment of such indemnity, FSI or Seller, as the case may
be, shall be subrogated to Buyer’s rights against any third parties respecting
the Claims.
 
(c)  A party seeking indemnification pursuant to Sections 21(a) or (b) above (an
“Indemnified Party”) shall give prompt notice to the party from whom such
indemnification is sought (the “Indemnifying Party”) of the assertion of any
Claim, or the commencement of any action, suit or proceeding, in respect of
which indemnification may be sought hereunder and will give the Indemnifying
Party such information with respect thereto as the Indemnifying Party may
reasonably request; but no failure to give such notice shall relieve the
Indemnifying Party of any liability hereunder (except to the extent the
Indemnifying Party has suffered actual prejudice thereby). The Indemnifying
Party may, at its expense, participate in or assume the defense of any such
action, suit or proceeding involving a third party; provided, however, that such
defense is conducted with counsel mutually satisfactory to the Indemnified Party
and the Indemnifying Party. The Indemnified Party and the Indemnifying Party
shall consult with each other regarding the conduct of such defense. The
Indemnified Party shall have the right (but not the duty) to participate in the
defense thereof, and to employ counsel, at its own expense (except that the
Indemnifying Party shall pay the fees and expenses of such counsel to the extent
the Indemnified Party reasonably concludes that there is a conflict of interest
between the Indemnified Party and the Indemnifying Party), separate from counsel
employed by the Indemnifying Party in any such action. The Indemnifying Party
shall be liable for the fees and expenses of counsel employed by the Indemnified
Party if the Indemnifying Party has not assumed the defense thereof. Whether or
not the Indemnifying Party chooses to defend or prosecute any Claim involving a
third party, all the parties hereto shall cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
and attend at such conferences, discovery proceedings, hearings, trials and
appeals, as may be reasonably requested in connection therewith. The
Indemnifying Party shall not be liable under Sections 21(a) or 21(b) for any
settlement effected without its written consent (as contemplated above) for any
Claim, litigation or proceeding in respect of which indemnity may be sought
hereunder. No Claim for indemnification, except Claims based on (i) a breach of
the representations contained in Section 5.07 hereof or (ii) the assessment of
taxes, interests or penalties contemplated in Section 7.02 hereof, may be first
initiated or asserted by any Indemnified Party against any Indemnifying Party
after December 31, 2006.
 
(d)  Each of the parties (i) acknowledges that under the Lease Agreements the
owner of the Containers may be indemnified and insured for various liabilities,
casualties and losses, and (ii) agrees that (as between Seller and Buyer) each
party hereto shall be entitled to enforce and collect such indemnities and
insurance directly from the indemnitor or insurer to the extent arising from a
loss suffered by such party because of its interest, or prior interest, as owner
of the Containers.
 
-13-

--------------------------------------------------------------------------------


 
22.  Headings; Table of Contents. 
 
The headings and the Table of Contents contained in this Agreement are for
convenience of reference only, and shall not effect in any way the meaning or
interpretation of this Agreement.
 
[Signature Pages Follow]

 

-14-

--------------------------------------------------------------------------------



[Signature Page to Container Purchase Agreement]


 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 
Seller:
 
PLM EQUIPMENT GROWTH FUND VI LIQUIDATING TRUST
 
and
 
PLM EQUIPMENT GROWTH FUND VII LIQUIDATING TRUST
 
 
By: PLM FINANCIAL SERVICES, INC.,
as to both, solely in its capacity as Trustee and not individually
 
By:
Richard K. Brock,
its Chief Financial Officer
 
 
 
PROFESSIONAL LEASE MANAGEMENT INCOME FUND I, L.L.C.
 
By: PLM FINANCIAL SERVICES, INC.,
as its Manager
 
By:
Richard K. Brock,
its Chief Financial Officer
 
Buyer:
 
CAB CONTAINER PARTNERS,
 
a California general partnership
 
By: Cypress Containers 2006, LLC, a California limited liability company, as a
general partner
 
By Cypress Equipment Management Corporation III
 
By: ____________________
Name: Stephen R. Harwood
Title: President
 
and
 
By: Access Shipping Limited Partnership, a Connecticut limited partnership, as a
general partner
 
By Access Shipping Corporation, its general partner
 
By: ____________________
Name: Charles R.F. Kremer
Title: President
 
and
 
By: 1727 Investments LLC, a California limited liability company, as a general
partner
 
By: ____________________
Name: Stephen M. Bess
Title: Managing Member
FSI:
 
PLM FINANCIAL SERVICES, INC.
 
By: __________________________
Richard K. Brock,
its Chief Financial Officer
 



 




-15-

--------------------------------------------------------------------------------

